UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1370


MELANIE SMITH; EMANUEL SMITH, et al Mortgage            Rescission
Petitioners and Crime Victims’ Rights Claimants,

                Plaintiffs – Appellants,

          v.

FIRST TENNESSEE BANK NATIONAL ASSOCIATION; BANK OF NEW YORK
MELLON, f/k/a Bank of New York; METLIFE HOME LOANS;
NATIONSTAR MORTGAGE, LLC; HUGH GREEN, The Atlantic Law
Group, LLC; KRISTINA J. LONGO, & Ober, Kaler, Grimes &
Shriver; FAYE W. MITCHELL, and the Chesapeake City Circuit
Court Office Staff,

                Defendants – Appellees,

          and

TINA MCDANIEL AND NECTAR PROJECTS, INCORPORATED;            FIRST
HORIZON HOME LOAN CORPORATION, (Now Defunct/Expired),

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:15-cv-00495-RGD-LRL)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Melanie Smith, Emanuel Smith, Appellants Pro Se. Katherine Grace
Mims Crocker, MCGUIREWOODS, LLP, Richmond, Virginia; Andrew
Francis Lopez, MCGUIREWOODS, LLP, Charlotte, North Carolina;
Dean L. Robinson, ATLANTIC LAW GROUP, LLC, Leesburg, Virginia;
E. Jon Steren, OBER KALER GRIMES & SHRIVER, PC, Washington,
D.C.; David Brandt Oakley, POOLE BROOKE PLUMLEE PC, Virginia
Beach, Virginia; Adam Michael Carroll, WOLCOTT RIVERS & GATES,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Melanie    and    Emanuel     Smith     appeal       the     district    court’s

orders dismissing their civil case.                  On appeal, we confine our

review to the issues raised in the Appellant’s brief.                           See 4th

Cir. R. 34(b).          Because the Smiths’ informal brief does not

challenge the bases for the district court’s disposition, they

have    forfeited       appellate        review      of    the      court’s     orders.

Accordingly,      we    affirm     the    district        court’s     judgment.      We

dispense    with       oral   argument      because        the    facts   and     legal

contentions      are    adequately       presented    in    the     materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           3